Case 2:19-cv-00080-SPC-MRM Document 12 Filed 03/08/19 Page 1 of 2 PageID 87



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION


IN THE MATTER OF:
                                                       CASE NO: 2:19-cv-00080-SPC-MRM
SUNTEX MARINA INVESTORS, LLC,
SMI TRS OpCo LLC,
SNOOK BIGHT HOLDINGS, LLC,
ST SNOOK BIGHT LLC,
SNOOK BIGHT SMI OpCo, LLC,
for Exoneration and/or Limitation of Liability
as the owner of the Tritoon Pontoon identified
as Sea Breeze #232, its engine, tackle,
appurtenances, etc.,

      Petitioners.
______________________________________/

                                            MONITION

       THE PRESIDENT OF THE UNITED STATES OF AMERICA:

       TO THE MARSHAL OF THE UNITED STATES OF AMERICA FOR THE

       UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF

       FLORIDA AT FORT MYERS:

       GREETINGS:

       WHEREAS, a Complaint was filed in the United States District Court for the Middle

District of Florida in Fort Myers, Florida on February 7, 2019, by Suntex Marina Investors, LLC

and its subsidiaries and entities, as Owners of the 23’ Tritoon Pontoon Boat identified as Sea

Breeze #232 bearing Florida Registration Number FL1632RH, for exoneration from or limitation

of liability, praying for exoneration from or limitation of their liability concerning any and all

loss, damage, injury, death or destruction caused by or arising out of the incident set forth in the

Complaint, for the reasons and causes in said Complaint mentioned, and praying that a monition
Case 2:19-cv-00080-SPC-MRM Document 12 Filed 03/08/19 Page 2 of 2 PageID 88



and injunction for those reasons be issued, and that all persons and corporations claiming any

loss, damage, injury, death or destruction caused by or resulting from the casualty set forth in the

Complaint be cited to appear and file their respective claims with the Clerk of this Court, and to

make due process thereof and citing them to file their answers to the Complaint and all the

proceedings to be had, and if it shall appear that the Plaintiff is not liable for any loss, damage,

injury, death or destruction, it may be so finally decreed by this Court.

       YOU ARE THEREFORE COMMANDED TO CITE ALL PERSONS OR

CORPORATIONS, to file their respective claims with the Clerk of this Court and to serve on or

to mail to the attorney for the Plaintiff copies thereof on or before May 8, 2019, citing such

Claimants to appear and answer the Complaint herein on or before the last named day or within

such further time as the Court may grant and what you have done in the premises do you then

make return to the Court together with this Writ.

       DONE AND ORDERED in Fort Myers, Florida on March 8, 2019.




Copies furnished to:
Counsel of Record




                                                  2
